STRAUP, C. J.
This is a suit on a promissory note of $200. It is agreed between the parties that the note was made in consideration of the plaintiff, the payee, doing, or causing to be done, for the defendant, the payor, certain assessment work on an irrigation canal. The plaintiff contended, and gave evidence to support the contention, that he did the assessment work, or, at least, that the defendant was given credit for it. On the contrary, the defendant contended, and gave evidence to support the contention, that the plaintiff did not do the work; that the defendant was not given credit for it; and that he, to avoid the sale of his stock in the company, was required to do, and did, the work himself. The court found in favor of the defendant. The plaintiff appeals.
The appeal presents but one question, sufficiency of the evidence to support the findings.
Finding, as we do, evidence to support the findings, it follows that the judgment must be affirmed. Such is the order, with costs.
FRICK and McCARTY, JJ., concur.